

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2




 


NON-QUALIFIED STOCK OPTION AGREEMENT
 
Under The ADDvantage Technologies Group, Inc.
1998 Incentive Stock Plan




This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), made and entered
into as of April 2, 2012, by and between ADDvantage Technologies Group, Inc., an
Oklahoma corporation (the “Company”), and the below named employee of the
Company (the “Optionee”);


WITNESSETH:


WHEREAS, in consideration of the presently existing relation­ship between the
Company and the Optionee, and as an additional inducement to Optionee to
maintain his relationship with the Company and in order to provide a means for
Optionee to acquire a proprietary interest in the Company, it is agreed between
the Company and Optionee as follows:


1.            Defined Terms.  As used herein, the following terms shall have the
following meanings:


(a)          “Plan” shall mean the ADDvantage Technologies Group, Inc. 1998
Incentive Stock Plan, including any amendments there­to.


(b)          “Optionee” shall mean ___________________.


(c)          “Option Shares” shall mean ________ shares of the $.01 par value
Common Stock of the Company.


(d)          “Expiration Date” shall mean ________________.


(e)          “Exercise Price” shall mean $______ per share.


(f)           “Board” shall mean the Board of Directors of the Company.


2.           Option Grant.  The Company hereby grants to Optionee, subject to
the terms hereof and the terms of the Plan, the right and option to pur­chase
all or any part of the Option Shares on or before the Expiration Date (the
“Option”); provided, however, that the Option shall mature and become
exercisable __________________________________________________.  No exercise as
to a portion of the Option Shares shall preclude a later exercise or exercises
as to additional portions.  The Option shall be exercisable only (a) as provided
in paragraph 3(b) hereof, (b) during such time as Optionee remains in the employ
of the Company, (c) in the event of disability (for purposes of this Agreement,
Optionee shall be considered disabled if he/she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months)
during employment, until the Expiration Date, or (d) in the event of death
during employment, until the earlier of the Expiration Date or one year after
Optionee's death.


3.           Terms and Conditions of the Option.  The Option shall be subject to
the following terms and conditions:


(a)          Exercise Price.  The price to be paid for each of the Option Shares
with respect to which the Option is exercised shall be the Exercise Price.


(b)          Exercise of Option.  The Option shall be exercisable as specified
herein and in the Plan.  Payment of the Exercise Price for the number of shares
as to which the Option is being exercised may be (i) in cash, (ii) in shares of
Common Stock held by the Optionee having an aggregate fair market value, as
determined as of the close of business on the day on which such Option is
exercised, equal to the Exercise Price, (iii) if permitted by the Board, by
delivery of Optionee's promissory note in the amount of the Exercise Price,
which note shall provide for full personal liability of the maker and shall
contain such other terms and provisions as the Board may determine, (iv) by
delivery of irrevocable instructions to a broker to promptly deliver to the
Company the amount of sale or loan proceeds necessary to pay for all Common
Stock acquired through such exercise and any tax withholding obligations
resulting from such exercise, (v) by the withholding by the Company, pursuant to
a written election delivered by the Optionee to the administrator of the Plan on
or prior to the date of exercise, from the shares of Common Stock issuable upon
any exercise of the Option that number of shares having a fair market value as
of the close of business on the day on which such Option is exercised equal to
such Exercise Price, (vi) by constructive delivery of shares of Common Stock
held by the Optionee having an aggregate fair market value, as determined as of
the close of business on the day of exercise, equal to the Exercise Price
effected through providing the Company with a notarized statement on or before
the day of exercise attesting to the number of shares owned by the Optionee that
will serve as the Exercise Price payment shares, or (vii) by a combination of
such methods.  The Option shall not be exercisable with respect to fractions of
a share.


(c)          Notice of  Exercise.  Each exercise of the Option shall be by
written notice to the Company.  Each such notice shall state the number of
Option Shares with respect to which the Option is being exercised and shall
specify a date, not less than five nor more than ten days after the date of such
notice, as the date on which the shares will be delivered and payment made
therefor at the principal offices of the Company.  If any law or regulation
requires the Company to take any action with respect to the shares specified in
such notice, then the date for delivery of such shares against payment therefor
shall be extended for the period necessary to take such action.  In the event of
any failure to pay for the number of shares specified in such notice on the date
set forth therein, subject to such date being extended as provided above, the
Option shall terminate with respect to such number of shares, but shall continue
with respect to the remaining shares covered by this Agreement and not yet
acquired by exercise of the Option or any portion thereof.


(d)          Investment Representation.  If shares of stock issued pursuant to
exercise of the Option have not been registered under the Securities Act of
1933, as amended, and in the opinion of counsel for the Company such stock can
be issued without such registration only in a so-called “private placement”
(i.e., “transactions by an issuer not involving any public offering” exempted by
Section 4(a) of said Act, so that such stock constitutes so-called “investment
stock”), Optionee agrees to represent and warrant in writing at the time of any
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares, and further agrees that
shares so acquired may be appropri­ately legended and will be sold or
transferred only in accordance with the rules and regulations of the Securities
and Exchange Com­mission or any applicable law, regulation, or rule of any
governmental agency.


(e)          Taxes.  Optionee shall pay all original issue or transfer taxes and
all other fees and expenses incident to the issue, transfer, or delivery of
Option Shares.


(f)           No Rights Until Issue.  No right to vote or receive dividends or
any other rights as a stockholder of the Company shall exist with respect to the
Option Shares, notwith­standing the exercise of the Option, until the issuance
to the Optionee of a stock certificate or certificates representing such shares.


(g)          Anti-Dilution.  In the event of a merger, consol­idation,
reorganization, recapitalization, stock dividend, “split-up” or other change in
the corporate structure or capitalization of the Company, the number of Option
Shares and the Exercise Price shall be subject to appropriate adjustments as
described in the Plan.


The Option is also subject to, and, by accepting and executing this Agreement,
Optionee agrees to be bound by, all of the terms, provisions, limitations and
conditions of the Plan.


4.           Cancellation or Reduction.  The Board may elect to cancel the
Option or reduce the number of Option Shares at any time prior to the exercise
of the Option, as described in the Plan.


5.           The Plan; Tax Withholding.  Optionee acknowledges receipt of a copy
of the Plan and represents that he or she is familiar with the terms and
provisions thereof and hereby accepts the Option subject to all such terms and
provisions.  Optionee hereby authorizes the Company to withhold in accordance
with applicable law from any compensation payable to Optionee any income taxes
required to be withheld by federal, state or local law as a result of the
exercise of the Option and agrees that payment of such withholding taxes shall
be a condition precedent to the exercise of any option hereunder.


6.           Binding Agreement.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, trustees, successors and assigns.


EXECUTED as of the day and year first above written.




ADDVANTAGE TECHNOLOGIES GROUP, INC.




____________________________
Name:
Title:




Optionee




_______________________________
Name:

